                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01518-VAP (MAA)                                             Date: August 20, 2019
Title       Eric Jerome Phillips Jr. v. County of Riverside et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                              N/A
                   Deputy Clerk                                     Court Reporter / Recorder

           Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                        N/A                                                  N/A

Proceedings (In Chambers):              Order Dismissing Complaint Pursuant to Federal Rule of
                                        Civil Procedure 8 (ECF No. 1)

       On August 14, 2019, Plaintiff Eric Jerome Phillips Jr. (“Plaintiff”), proceeding pro se, filed a
Complaint alleging violations of his civil rights pursuant to 42 U.S.C. § 1983 (“Section 1983”).
(Compl., ECF No. 1.) Plaintiff filed a Request to Proceed Without Prepayment of Filing Fees on
June 24, 2019 (IFP Request, ECF No. 2), which the Court granted on August 15, 2019 (IFP Order,
ECF No. 4).

        Federal courts must conduct a preliminary screening of any case in which a prisoner seeks
redress from a governmental entity or officer or employee of a governmental entity, or in which a
plaintiff proceeds in forma pauperis. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b). The court must
identify cognizable claims and dismiss any complaint, or any portion thereof, that is frivolous or
malicious, or fails to state a claim upon which relief may be granted. Id. When screening a
complaint to determine whether it fails to state a claim upon which relief can be granted, courts
apply the Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”) standard, which is read in
conjunction with Federal Rule of Civil Procedure 8(a) (“Rule 8”). See Wilhelm v. Rotman, 680 F.3d
1113, 1121 (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28
U.S.C. § 1915(e)(2)(B)(ii)); see also Li v. Kerry, 710 F.3d 995, 998 (9th Cir. 2013) (“Rule 8 is read
on conjunction with Rule 8(a) . . ..”).

        Rule 8 requires that a complaint contain “‘a short and plain statement of the claim showing
that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim
is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)


CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01518-VAP (MAA)                                         Date: August 20, 2019
Title      Eric Jerome Phillips Jr. v. County of Riverside et al.


(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration in original). “Each allegation must be
simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). Rule 8 may be violated when a pleading “says
too little,” and “when a pleading says too much.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir.
2013). While Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (citing Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if
it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 555, 557). Moreover, a complaint that is too verbose, long,
confusing, redundant, irrelevant, or conclusory may be dismissed for failure to comply with Rule 8.
See Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1058–59 (9th Cir. 2011) (citing cases
upholding dismissals for those reasons).

       The Court concludes that the Complaint does not satisfy Rule 8, and will give Plaintiff an
opportunity to amend his Complaint to comply with the requirements of Rule 8 (summarized above).
Specifically, Plaintiff must correct his Complaint in the following manner.

        First, the Complaint is confusing, too long, and nearly wholly illegible. The Court is unable
to decipher the symbols in Plaintiff’s Complaint. In addition, the Court cannot identify the
underlying facts or Plaintiff’s specific claims. If Plaintiff files an amended complaint, the
allegations should be written larger, Plaintiff’s claims should be clearly labeled, and Plaintiff must
be concise and avoid unnecessary allegations.

        Second, Plaintiff must provide specific factual detail regarding each Defendant’s acts and
omissions that allegedly violated Plaintiff’s federal or Constitutional rights. As stated above, “labels
and conclusions,” “a formulaic recitation of the elements of a cause of action,” and “naked
assertion[s]’ devoid of ‘further factual enhancement’” are insufficient. Iqbal, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 555, 557). Sufficient detail must be provided to give each Defendant
fair notice of Plaintiff’s claim against him or her. See McHenry v. Renne, 84 F.3d 1172, 1179 (9th
Cir. 1996) (affirming dismissal under Rule 8 where “one cannot determine from the complaint who
is being sued, for what relief, and on what federal or Constitutional theory, and with enough detail to
guide discovery.”). In an amended complaint, Plaintiff should omit any Defendants for whom
Plaintiff cannot provide specific factual allegations regarding their acts or omissions. Plaintiff also
is advised to omit any claims for which he lacks a sufficient factual basis.


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01518-VAP (MAA)                                        Date: August 20, 2019
Title      Eric Jerome Phillips Jr. v. County of Riverside et al.


        Third, with respect to Plaintiff’s claims against Defendants in their official capacities,
Plaintiff must allege the County policy, regulation, custom, or usage that caused the Constitutional
violation. This is because claims brought against any Defendant in his or her official capacity
“represent only another way of pleading an action against an entity of which an officer is an agent.”
Kentucky v. Graham, 473 U.S. 159, 165 (1985). For example, an official capacity claim against the
Riverside County Sheriff Department essentially is a claim against Riverside County. However,
Plaintiff cannot assert such official capacity claims without specifically alleging the County policy,
regulation, custom, or usage that caused the constitutional violation. This is because although a local
government entity may be a proper defendant under Section 1983, it “cannot be held liable solely
because it employs a tortfeasor—or in other words, a [local government entity] cannot be held liable
under Section 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
690–91 (1978). Instead, a local government entity is liable in a Section 1983 action only if the
plaintiff’s “injury was inflicted pursuant to the local government’s policy, regulation, custom, or
usage.” Chew v. Gates, 27 F.3d 1432, 1444 (9th Cir. 1994). The local government policy “need
only cause a constitutional violation; it need not be unconstitutional per se.” Jackson v. Gates, 975
F.2d 648, 654 (9th Cir. 1992). Local government policy “‘causes’ an injury where it is the ‘moving
force’ behind the constitutional violation, or where ‘the [local government] is itself the wrongdoer.’”
Chew, 27 F.3d at 1444 (citations omitted). There must be a “direct causal link between a [local
government’s] policy or custom and the alleged constitutional deprivation.” City of Canton v.
Harris, 489 U.S. 378, 385 (1989).

       In light of the foregoing, the Complaint is DISMISSED with leave to amend. No later than
September 16, 2019, Plaintiff must either: (1) file a First Amended Complaint (“FAC”) that
complies with Rule 8; or (2) advise the Court that Plaintiff does not intend to file a FAC.

        The FAC must cure the pleading defects discussed above and shall be complete in itself
without reference to the Complaint. See L.R. 15-2 (“Every amended pleading filed as a matter of
right or allowed by order of the Court shall be complete including exhibits. The amended pleading
shall not refer to the prior, superseding pleading.”). Plaintiff shall not include new defendants or
new allegations that are not reasonably related to the claims asserted in the Complaint. Plaintiff
strongly is encouraged to utilize the standard civil rights complaint form when filing any
amended complaint, a copy of which is attached.




CV-90 (03/15)                          Civil Minutes – General                           Page 3 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01518-VAP (MAA)                                           Date: August 20, 2019
Title       Eric Jerome Phillips Jr. v. County of Riverside et al.


       The Court explicitly cautions Plaintiff that failure to timely file a FAC, or timely advise
the Court that Plaintiff does not intend to file a FAC, will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with court orders
pursuant to Federal Rule of Civil Procedure 41(b).

        A prisoner civil rights complaint dismissed for failure to state a claim without leave to amend
may count as a “strike” under 28 U.S.C. § 1915(g), which caps the number of civil rights lawsuits
that prisoners may file.

        If Plaintiff no longer wishes to pursue this action in its entirety or with respect to particular
Defendants, he voluntarily may dismiss this action or particular Defendants by filing a Notice of
Dismissal in accordance with Federal Rule of Civil Procedure 41(a)(1). A form Notice of Dismissal
is attached for Plaintiff’s convenience.

         Plaintiff is advised that this Court’s determination herein that the allegations in the
Complaint are insufficient to state a particular claim should not be seen as dispositive of the claim.
Accordingly, although the undersigned Magistrate Judge believes Plaintiff has failed to plead
sufficient factual matter in the pleading, accepted as true, to state a claim for relief that is plausible
on its face, Plaintiff is not required to omit any claim or Defendant in order to pursue this action.
However, if Plaintiff decides to pursue a claim in an amended complaint that the undersigned
previously found to be insufficient, then pursuant to 28 U.S.C. § 636, the undersigned ultimately
may submit to the assigned District Judge a recommendation that such claim may be dismissed with
prejudice for failure to state a claim, subject to Plaintiff’s right at that time to file objections. See
Fed. R. Civ. P. 72(b); C.D. Cal. L.R. 72-3.

It is so ordered.

Attachments
Notice of Voluntary Dismissal Form (CV-09)
Civil Rights Complaint Form (CV-66)




CV-90 (03/15)                           Civil Minutes – General                              Page 4 of 4
